Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PAUL ANDERSON, Case No. 3:18-cv-00190
Plaintiff, JUDGE KIM R. GIBSON

NORFOLK SOUTHERN RAILWAY
COMPANY,

eee eee eee ee

Defendant.

MEMORANDUM OPINION

Before the Court is “Defendant’s Motion for Summary Judgment” (ECF No. 52) filed by
defendant Norfolk Southern Railway Company (“NSRC”) and “Plaintiff's Motion for Partial
Summary Judgment” (ECF No. 55) filed by plaintiff Paul Anderson (“Anderson”). Also pending
before the Court is NSRC’s “Defendant's Motion to Strike the Affidavit of Timothy Laeving (ECF
No. 62). The motions are fully briefed (ECF Nos. 52, 53, 61, 63, 55, 56, 58, 62, 67) and ripe for
disposition. For the following reasons, the Court GRANTS NSRC’s motion for summary
judgment, DENIES Anderson’s motion for partial summary judgment, and DENIES NSRC’s
motion to strike.

I. Jurisdiction and Venue

The Court has subject matter jurisdiction because Anderson’s Rehabilitation Act and ADA
claims arise under federal law. 28 U.S.C. § 1331. The Court has supplemental jurisdiction over
Anderson’s PHRA claim because it forms part of the same case or controversy as his

Rehabilitation Act and ADA claims. 28 U.S.C. § 1367. Venue is proper in this district because a
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 2 of 23

substantial portion of the events giving rise to the claim occurred in this district. 28 U.S.C. §
1391(b)(2).

II. Factual Background

The Court derives the following facts from a combination of NSRC’s Concise Statement
of Material Facts (ECF No. 54), Anderson’s Statement of Material Facts (ECF No. 57), and the

Parties’ Briefs in Support of their Motions for Summary Judgment (ECF Nos. 52, 56).

NSRC is a freight railroad that employs approximately 24,500 people and operates more
than 20,000 route miles in twenty-two states and the District of Columbia. (ECF No. 54 at { 1).
Anderson was employed by NSRC in 2007 as a Conductor Trainee, received a promotion to
Conductor in 2008, and then another promotion to Locomotive Engineer in 2015. (Id. at 1] 2-3).
Anderson was a member of a union, and NSRC and the union maintained a collective bargaining
agreement (“CBA”) that included, among other provisions, seniority provisions for conductors
and engineers. (Id. at IJ 5-6). Anderson’s job duties consisted of the safe and proper management
of trains, often through populated areas and/or with cargo consisting of chemicals and other
hazardous materials. (Id. at [J 7-8). Anderson’s job duties also required driving locomotives,
working in proximity to moving machinery, and mounting and dismounting equipment. (Id.).
Anderson’s positions of train conductor and engineer are recognized by the Federal Railroad
Administration as “safety-sensitive,” meaning the safety of individual employees and the public
is implicated in the positions’ performance. (Id. at 1 9)

In June 2016, Anderson took a medical leave of absence from work after several episodes
of unexplained falls, that resulted in the loss of consciousness, head injuries, and hospitalization

(“syncopal episodes”). (Id. at [J 12-14). Anderson was diagnosed with Brugada Syndrome, a

2
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 3 of 23

lifelong condition that causes disruption to the heart’s normal rhythm that can result in the
sudden loss of consciousness and death. (Id. at {{] 14-16). Anderson received an automated
implantable cardiac defibrillator (“ICD”) as part of his treatment. (Id. at {| 16). The ICD’s purpose
is to shock the heart to restore its normal rhythm, and the shocks the ICD delivers can be strong
enough to knock a person to the ground and cause loss of situational awareness. (Id. at { 18-20).
Anderson notified NSRC of his Brugada Syndrome diagnosis and provided medical records in
July 2016. (id. at J 21). Upon receipt of the records NSRC’s Health Services agency (“NSHS”)
deemed Anderson not medically qualified for the safety sensitive positions of Conductor and/or
Locomotive Engineer. (Id. at [J 22~26).

In September 2016, NSRC referred Anderson to its Vocational Rehabilitation Services
(“VRS”) program to assist him in finding alternative employment for which he was qualified.
(id.at TY 24, 29). Anderson was also instructed to provide NSRC with updated medical records
after September 2016, including work restrictions and accommodation recommendations. (Id. at
{ 26). Anderson was “not interested in relocating” and refused multiple positions over two years
because of his opposition to relocating. (ECF Nos. 60-1 at 96:6-23; 54-3). While Anderson initially
accepted and prepared for a position as Yardmaster in Altoona, this position ultimately did not
become available. (ECF No. 54 at {J 32-36). Anderson declined to be considered or subsequently
withdrew from consideration for various Yardmaster and Train Dispatcher positions in various
locations because of his opposition to relocating. (Id. at I] 37-47). Further, Anderson lacked the
seniority required under the CBA for other open positions. (Id. at 41). 6-8). Anderson sought a

Yardmaster position in Baltimore but lacked sufficient seniority under the CBA. (Id. at 7).
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 4 of 23

Anderson provided NSRC updated medical records in March 2017. (Id. at {[ 49).
Anderson’s treating cardiologist, Dr. Michael Larkin wrote a letter in September 2017 stating
Anderson had not had episodes of loss of consciousness since the June 2016 medical leave from
work. (ECF No. 61 at 1). Dr. Larkin also stated in the letter that he “could not guarantee Plaintiff
would not lose consciousness should his Brugada Syndrome cause his ICD to have to shock his
heart.” (ECF No. 54 at { 63). NSHS’s Medical Services Director, Dr. Francesca Litow, conducted
a review of Anderson’s medical records after his request to return to work and affirmed the prior
conclusion that Plaintiff was not medically fit to return to work in the safety sensitive positions
of Conductor and/or Train Engineer. (ECF Nos. 61 at 1-2; 54 at {956-58). Anderson withdrew
from the VRS program in March 2018 and started his own automotive repair business the same
year. (ECF No. 54 at {| 66).

Anderson brought this action against NSRC, his former employer, alleging that NSRC
unlawfully discriminated against him in violation of the Rehabilitation Act of 1973 (the “RA”),
the Americans with Disabilities Act of 1990 (the “ADA”), and the Pennsylvania Human Relations
Act (the “PHRA”) when NSRC deemed Anderson medically disqualified to hold the positions of
conductor and/or train engineer after he was diagnosed with Brugada Syndrome in 2016.

Ill. Legal Standard

Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper when
the record evidence “shows that there is no genuine dispute as to any material fact and that the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. The party moving for
summary judgment bears the initial burden of showing the basis for its motion and identifying

portions of the record that demonstrate the absence of a genuine dispute of material fact. Celotex

4
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 5 of 23

Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has carried such burden, the
opposing party must provide more than “metaphysical doubt” regarding the material facts and
cannot rely on “mere allegations or denials of its pleading.” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 586 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Rather,
the opposing party must highlight specific facts in affidavits, depositions, or other factual
material that show “a genuine issue for trial,” and that some factual basis exists upon which a
reasonable jury could find for the opposing party. Id.

IV. Discussion

NSRC makes two principal arguments in support of its Motion for Summary Judgment
against on Anderson’s Rehabilitation Act, ADA, and PHRA claims: (1) that NSRC conducted an
individualized, thorough review of Anderson’s medical records and relied on sound medical
advice in deeming Anderson not medically qualified for the Conductor and/or Train Engineer
positions due to his Brugada Syndrome; and (2) NSRC properly attempted to accommodate
Anderson by placing him in a different position for which he was qualified, but was hampered
by Anderson’s job search preferences. (ECF No. 53 at 9). Anderson seeks partial summary
judgment as to NSRC’s direct threat defense, contending that it failed to conduct the required
individualized assessment direct threat analysis of Anderson’s ability to perform the essential
functions of his job. (ECF No. 56).

A. The Court Grant’s NSRC’s Motion for Summary Judgment and Denies

Anderson’s Motion for Summary Judgment

“The ‘substantive standards for determining liability [under the ADA and Rehabilitation

Act] are the same.” Gibbs v. City of Pittsburgh, 989 F.3d 226, 229 (3d Cir. 2021) (quoting McDonald
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 6 of 23

v. Com. of Pa., Dept. of Public Welfare, 62 F.3d 92, 95 (3d Cir. 1995)) (alteration in original). Similarly,
“Tt]he PHRA is basically the same as the ADA in relevant respects, and courts ‘generally interpret
the PHRA in accord with its federal counterparts.’” Alston v. Park Pleasant, Inc., 679 F. App’x 169,
170 (3d Cir. 2017) (quoting Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 382 (3d Cir. 2002)).
Accordingly, the Court will evaluate Anderson’s claims together. Gibbs, 989 F. 3d at 229.

The ADA “prohibits covered entities from discriminating against qualified employees
based on their disabilities.” Eshleman v. Patrick Indus., Inc., 961 F.3d 242, 245 (3d Cir. 2020) (citing
42 U.S.C. § 12112). To establish a prima facie case of disability discrimination under the ADA, a
plaintiff must show that “(1) he is a disabled person within the meaning of the ADA; (2) he is
otherwise qualified to perform the essential functions of the job, with or without reasonable
accommodations by the employer; and (3) he has suffered an otherwise adverse employment
decision as a result of discrimination.” Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir. 1998).

“For the purposes of the ADA, plaintiffs are disabled if they: (1) have ‘a physical or mental
impairment that substantially limits one or more’ of their ‘major life activities’; (2) have ‘a record
of such an impairment’; or (3) are ‘regarded as having such an impairment.” Eshleman, 961 F.3d
at 245 (quoting 42 U.S.C. § 12102). Here, the parties do not dispute that Anderson satisfies the
first element.1 However, the Court finds that Anderson has failed to establish the other elements

required for his prima facie case.

 

1 Anderson denies having an impairment that substantially limits one or more major life activities, and
instead insists he is only regarded as having such impairment. See (ECF No. 53 at 11). Both circumstances
qualify an individual as “disabled” under the ADA. Eshleman v. Patrick Indus., Inc., 961 F.3d 242, 245 (3d
Cir. 2020). Accordingly, the Court presumes for purposes of the motion, that Anderson has satisfied the
first element of his prima facie case.
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 7 of 23

1. Anderson is not “otherwise qualified”

To establish his prima facie case of disability discrimination, Anderson must show that he
is “otherwise qualified to perform the essential functions of the job, with or without reasonable
accommodations by [NSRC].” Gaul, 134 F.3d at 580. Ordinarily, the “[p]laintiff bears the burden
of establishing that [Jhe is a qualified individual.” Sciarrino v. Reg'l Hosp. of Scranton, No.
3:18CV1615, 2020 WL 1244477, at *3 (M.D. Pa. Mar. 16, 2020) (citing Cleveland v. Policy
Management Sys. Corp., 526 U.S. 795, 806 (1999)). However, “[t]he employer bears the burden of
proving that an employee poses a direct threat.” Clark v. Southeastern Pennsylvania Transp. Auth.,
No. CIV.A. 06-4497, 2008 WL 219223, at *10 (E.D. Pa. Jan. 25, 2008), aff'd, 306 F. App’x 796 (3d Cir.
2009)). “An employee who is a direct threat to the safety of himself or others is not a qualified
individual with a disability. Indeed, the ADA explicitly provides that permissible qualification
standards may include a requirement that an individual not pose a direct threat to the health or
safety of other individuals in the workplace.” Id.

“A ‘direct threat’ is defined by the pertinent regulations as ‘a significant risk of substantial
harm to the health or safety of the individual or others that cannot be eliminated or reduced by
reasonable accommodation.’”” Spencer v. Pennsylvania State Police, No. 2:13-CV-1282, 2015 WL
5714411, at *7 (WD. Pa. Sept. 29, 2015) (citing 29 C.F.R. § 1630.2(r); 42 U.S.C. § 12111(3)). In
determining that an individual is a direct threat, the determination:

shall be based on an individualized assessment of the individual's present ability to safely

perform the essential functions of the job. This assessment shall be based on a reasonable

medical judgment that relies on the most current medical knowledge and/or on the best
available objective evidence. In determining whether an individual would pose a direct
threat, the factors to be considered include:

(1) The duration of the risk;
(2) The nature and severity of the potential harm;
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 8 of 23

(3) The likelihood that the potential harm will occur; and
(4) The imminence of the potential harm.

29 C.E.R. § 1630.2. “The key inquiry when considering whether an applicant or employee poses
a direct threat is not whether a risk exists, but whether it is significant.” Spencer, 2015 WL 5714411,
at *7 (internal quotations and alterations omitted). The Third Circuit has held that “TiJf the

ta

threatened harm is grievous, of course, even a small risk may be ‘significant.’”. Donahue v. Consol.
Rail Corp., 224 F.3d 226, 231 (3d Cir. 2000).

The scope of Anderson’s motion for partial summary judgment is limited to his contention
that NSRC did not conduct an individualized direct threat analysis. (ECF No. 56). Anderson’s
sole basis of support for his contention that NSRC failed to conduct a direct threat analysis is that
Dr. Francesca Litow “admitted in her deposition that she did not conduct a direct threat analysis.”
(Id. at 2) (citing Dr. Litow’s deposition, (ECF No. 57-1)). Anderson argues that because Dr. Litow
did not conduct a direct threat analysis “any after-the-fact testimony is post hac [sic] and not
relevant to the adverse employment decision at the time it was made.” (Id.). In response, NSRC
argues that Anderson mischaracterizes Dr. Litow’s testimony. (ECF No. 58 at 1).

The exact exchange during Dr. Litow’s deposition that Anderson points to is:

QO Okay. Have you had — I know you have had some training under
the Americans with Disabilities Act, but can you explain for this record
what training you've had?

A So an awareness of the Americans with Disabilities Act was part of

my initial training in occupation medicine during residency. As well, [was

sent to a course conducted by a consortium that I think is currently called
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 9 of 23

the CWC, Center for Workplace Compliance. It had a different name at the

time, but in September of 2017 I attended a five-day course in Washington

D.C. for H.R. professionals that touched on the Americans with Disabilities

Act, as well as other regulations pertinent to employment.

Q Did any of that training concern or educate you on the concept of a

direct threat analysis?

A I don’t recall that specific term was used.

Q Okay. And then would it follow that you did not perform a direct

threat analysis for Mr. Anderson?

A So I would like to know what you understand that to refer to. I

don’t use that term.

Q Okay. Fair Enough. So it’s kind of a term that either was or wasn’t

addressed in your training, so if you’re not familiar with that term I think

the testimony stands. But I’ll just, you know, follow up just to say that —

did you ever reduce to writing or discuss with anyone the safety threat and

the level of safety threat specifically that Mr. Anderson would have impose

[sic] to himself or others?

A No.
(ECF No. 57-1 at 69:2-70:9). This exchange does not stand for the proposition that Anderson
argues. It is clear from this portion of the deposition that the question to which Dr. Litow
answered “no” (Id. at 70:9) was “did you ever reduce to writing or discuss with anyone the safety

threat and the level of safety threat specifically that Mr. Anderson would have impose [sic] to
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 10 of 23

himself or others?” (Id. at 70:5-9). Contrary to Anderson’s argument, Dr. Litow did not admit to
failing to perform a direct threat analysis. Dr. Litow simply stated that she does not “use that
term.” (Id. at 69:25). On follow-up, the questioning attorney explained the term, then asked a
different question, without re-asking the direct threat analysis question. (Id. at 70:1-8). Further,
the deposition excerpt Anderson provides omits the prior question. Dr. Litow was asked if she
“assess[ed] Mr. Anderson’s safety risk either to himself or other people as part of [her] analysis
or decision-making considering [Anderson’s] return to work,” to which she unequivocally
answered “yes.” (54-5 at 68:22-69:1); see (ECF No. 57-3 at 1) (“it was determined that [Anderson]
w[as] neither medically fit to return to duty in the safety-sensitive positions of locomotive
engineer, conductor, or vehicle/equipment operator, nor [was Anderson] medically fit to work
on or around moving equipment. This determination was based upon an individualized
assessment of the medical information [Anderson] provided.”). Accordingly, the Court finds that
Anderson has failed to support his motion for partial summary judgment and, therefore, his
motion should be denied.

In addition to contesting Anderson’s motion for partial summary judgment, NSRC also
argues in its motion for summary judgment that it has shown Anderson “is a direct threat because
it conducted an individualized assessment of [Anderson]’s condition using both current medical
knowledge and the best objective evidence available during the assessment.” (ECF No. 53 at 14).
In support of NSRC’s contention that it conducted the appropriate individualized assessment of
Anderson’s condition, NSRC provides an extensive narrative relating to how it assessed

Anderson’s condition. (Id. at 15-18).

10
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 11 of 23

The Court finds that there is no genuine dispute of material fact as to whether NSRC
conducted an individualized assessment into Anderson’s ability to perform the essential
functions of his job. Anderson points to Dr. Litow’s deposition testimony for the proposition that
a direct threat analysis was not conducted. (ECF No. 60 at J 22). However, as addressed above,
Dr. Litow’s deposition statement does not state that an individualized direct threat analysis was
not performed. Anderson also contends that Dr. Litow did not consult with a cardiologist or
obtain independent medical evaluation, despite it being an option. (Id.). It is unclear how not
consulting with a cardiologist or obtaining an independent medical evaluation means that there
was not an individualized assessment of Anderson’s ability to perform his job.

Anderson also disputes the extent to which Dr. Padiyar was involved in the
individualized assessment of Anderson’s ability to perform the essential job functions. (ECF No.
60 at J 23). Dr. Padiyar stated during his deposition that he did not “remember making too many
decisions, if at all” after May or June 2016, and does not recall performing a medical review for
Anderson. (ECF No. 60-2 at 14:8-12, 23).

However, a letter dated September 23, 2016, was sent under Dr. Padiyar’s signature to
Anderson, stating that “it has been regretfully determined that [Anderson is] not fit for duty for
a safety-sensitive job as a Locomotive Engineer or as a Conductor.” (ECF No. 59-1 at 2). Whether
or not Dr. Padiyar was involved in Anderson’s review, it is clear that NSHS looked at his medical
records and made the determination that because of his medical condition, he could not perform
the essential job functions. The declarations of Dr. Litow (ECF No. 54-1 at { 10) and Nurse Euell
(ECF No. 54-4 at { 6) both reflect that Dr. Paula Lina assessed Anderson’s medical records and

determined he could not safely perform the Conductor or Locomotive Engineer positions. Nurse

11
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 12 of 23

Euell’s notes of her September 22, 2016 phone call with Anderson reflect that she received “notes
from Dr. Michael Larkin and that [Euell] reviewed that information with the Medical Director
[Dr. Paula Lina].” (ECF No. 54-4 at 5). Anderson does not dispute these declarations or notes.
While it is troubling that a letter was sent under Dr. Padiyar’s signature after he stopped
conducting medical evaluations, that does not create a genuine dispute of material fact as to the
individual determination conducted by NSRC through NSHS into Anderson’s ability to perform
the essential function of Conductor or Engineer.

The four factors to consider in the direct threat analysis are: “(1) The duration of the risk;
(2) The nature and severity of the potential harm; (3) The likelihood that the potential harm will
occur; and (4) The imminence of the potential harm.” 29 C.F.R. § 1630.2(r). Upon consideration
of the objective evidence, the Court finds that these factors support the finding that Anderson
was a direct threat and, therefore, not otherwise qualified.

In Grosso v. UPMC, the plaintiff was diabetic and suffered from hypoglycemic
unawareness syndrome. 857 F. Supp. 2d 517 (W.D. Pa. 2012). Among her other employment
duties, the plaintiff was responsible for running a machine that sustained the life of a patient
during surgery. Id. at 537. The court granted summary judgment based on a direct threat,
concluding that:

The risk would exist whenever plaintiff was working; the severity of the harm

would be high, including risked loss of human life; and it is fairly likely, given

plaintiff's own testimony regarding the frequency with which she loses

consciousness, that plaintiff would pass out at some point in the imminent future
during a bypass procedure.

Id. The court found that “no reasonable jury could conclude that plaintiff was not a direct threat

to defendants’ patients.”

12
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 13 of 23

As to the duration factor, the Court finds it is undisputed that Anderson’s Brugada
Syndrome is a life-long affliction and will continue to persist in perpetuity. (ECF No. 60 at {[ 16).
This life-long risk means that Anderson could experience another syncopal episode at any time.
Further, Anderson does not dispute that his ICD could misfire and that the discharge of an ICD
can result in a complete loss of situation awareness. (ECF No. 60 at {] 19, 20). Therefore, the
risks that a syncopal episode creates are unlimited. See Wurzel v. Whirlpool Corp., No. 3:09CV498,
2010 WL 1495197, at *8 (N.D. Ohio Apr. 14, 2010), aff'd, 482 F. App’x 1 (6th Cir. 2012). Accordingly,
the Court finds, based upon the undisputed objective evidence in the record, that the duration of
the risk caused by Anderson’s Brugada Syndrome and his implanted ICD supports a finding that
Anderson was a direct threat.

The consideration of the nature and severity of the potential harm also leads to the
conclusion that Anderson was a direct threat. While the parties dispute the exact responsibilities
of a train conductor as to “driving” the train, Anderson stated during his deposition that “the
conductor is responsible for the train.” (ECF No. 64-1 at 49:11-12). Further, the train conductor
is responsible for paperwork, working in the train yard, coupling and uncoupling train cars,
communicating over the radio, “calling signals while traveling on the train,” and making repairs
while the train is moving. (Id. at 46:21-49:6). Also, the train conductor and engineer are
responsible for the safe and proper management of trains weighing up to 200 tons, one mile in
length, traveling up to sixty miles an hour, frequently in populated areas while carrying
chemicals or other hazardous materials. (ECF No. 54 at { 7). Additionally, conductor and
engineer positions are recognized by the Federal Railroad Administration as safety-sensitive and,

therefore, can impact their own safety, the safety of co-workers, and the safety of the public at

13
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 14 of 23

large. (Id. at 1 9). Should Anderson experience a syncopal episode while performing his duties
as a conductor, the consequences could be catastrophic. See Skinner v. Railway Labor Executives’
Assoc., 489 U.S. 602, 628 (1989) (stating that “even a momentary lapse of attention can have
disastrous consequences,” including “great human loss.”); Wurzel, 2010 WL 1495197, at *8.
Accordingly, the Court finds that the nature and severity of the potential harm caused by
Anderson suffering a syncopal episode while discharging his duties as a conduct (or engineer)
support a direct threat finding.

The Court finds that the likelihood of the potential harm occurring is significant.
Determining the likelihood of the potential harm occurring “is not subject to scientific
measurement. Likelihood is not the same as certainty.” Id. However, the risks of Anderson’s
Brugada Syndrome, the effect of his prior syncopal episode, or the possible effects of another such
episode, are not disputed, even if another syncopal episode has not yet occurred. Further,
Anderson’s doctor, Dr. Larkin could not rule out the possibility of Anderson experiencing
symptoms, even with the ICD. (ECF No. 60 at J 62). As the Wurzel Court stated, “Tpllaintiff's
argument that a future occurrence was not likely because nothing had happened in the past is off
point. Should the nearsighted drive without glasses because they have yet to run into something
or somebody?” 2010 WL 1495197, at *9. Accordingly, the Court finds that this factor supports a
finding that Anderson’s condition created a direct threat.

Finally, the imminence of the potential harm supports a direct threat finding. There is no
doubt that Anderson may not have another episode. However, Anderson may experience
arrythmia at any moment, and the ICD may fire or misfire, resulting in loss of consciousness or

even death. Anderson argues that NSRC “merely speculates that the diagnosis of Brugada

14
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 15 of 23

Syndrome and the ICD itself if triggered would adversely impact Anderson’s ability to perform
his conductor and/or engineer position. (ECF No. 61 at 11). Further, Anderson contends that he
has not had a syncopal episode since the implantation of the ICD and his cardiac function is
excellent. (ECF No 60 at ¥ 62). “While the risk of injury in this case might not have been in every
instance and at every moment immediate, it was sufficiently likely to occur that at any given
moment it might have been imminent, as the law understands that term in this context.” Id.; see
Donahue, 224 F.3d at 232 (stating the court “must consider the evidence available when [the
employer] made [the] decision, not what is known with the benefit of hindsight. When [the
employer] made its decision, it knew that [the plaintiff] had twice passed out at work, and [the
plaintiffs] own cardiologist had opined that [he] was at risk of passing out unexpectedly.) There
is nothing speculative about the lingering threat of a syncopal episode. Accordingly, the Court
finds that the potential harm is sufficiently imminent to support a direct threat finding.

In Donahue, the Third Circuit found that “no reasonable jury could fail to find that the
evidence in the summary judgment record established that employing [plaintiff] as a train
dispatcher would have presented a significant risk to others.” 224 F.3d at 230-231. The Court
reaches the same holding as in Donahue — no reasonable jury could fail to find that the ever-
present, perpetual risk of Anderson suffering a syncopal episode while in charge of a massive
train, traveling at high speed with hazardous cargo, is anything less than a direct threat to himself,
other employees, and the public. Accordingly, the Court finds that Anderson was not otherwise

qualified to perform the essential functions of his jobs as a conductor or engineer.

15
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 16 of 23

2. Anderson has not Suffered an Adverse Employment Decision as a Result of
Unlawful Discrimination

NSRC also argues that Anderson cannot establish the third prong of his prima facie case,
that he “has suffered an otherwise adverse employment decision as a result of discrimination.”
Gaul, 134 F.3d at 580. Anderson contends that his medical disqualification from working as a
conductor or engineer was an adverse employment action based on discrimination. (ECF No. 61
at 4).

“The ADA prohibits discrimination based on stereotypes (i.e., adverse action simply on
the basis of the person's disabling, or perceived disabling condition). The Act does not, however,
bar acting when that condition leads to harm or risk of harm.” Waurzel, 2010 WL 1495197, at *9.
In this case, it cannot be disputed that Anderson suffered an adverse employment action.
However, that adverse employment action was not taken “as a result of discrimination.” Gaul,
134 F.3d at 580. Instead, NSRC’s decision to find Anderson medically unfit for his position was
a result of the risks of harm created by Anderson’s Brugada Syndrome and the risks of a syncopal
episode occurring. As addressed above, those risks were known to NSRC and were the basis for
its actions. Accordingly, the Court finds that there is no evidence supporting Anderson’s
contention that he suffered an adverse employment action as a result of discrimination.

3. NSRC’s Reasons for Disqualifying Anderson from his Roles as a Conductor or

Engineer were not Pretextual

Next, NSRC contends that even if Anderson had succeeded in establishing his prima facie

case, there is no evidence that its stated reason from disqualifying Anderson — the risk of harm —

was pretextual. (ECF No. 53 at 23-24). Anderson does not address this argument in his response.

16
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 17 of 23

“Claims of pretextual employment discrimination under the ADA follow the familiar
burden-shifting paradigm outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, (1973).”
Wolski v. City of Erie, 773 F. Supp. 2d 577, 587 (W.D. Pa. 2011). A plaintiff can show that the stated
reason for the adverse employment action was pretextual “by either (i) discrediting the proffered
reasons, either circumstantially or directly, or (ii) adducing evidence, whether circumstantial or
direct, that discrimination was more likely than not a motivating or determinative cause of the
adverse employment action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

Assuming that Anderson had successfully established his prima facie case, the Court finds
that there is no genuine dispute of material fact as to pretext and, therefore, NSRC would be
entitled to summary judgment. In this case, the stated reason for NSRC’s action was its concerns
related to Anderson’s syncopal episodes. As addressed above, NSRC knew and took action based
upon its concerns related to Anderson’s syncopal episodes. Further, this justification was
considered and governed NSRC’s conduct at the time it took those actions. This is not, as
Anderson suggests, a post hoc justification for discriminatory acts. Finally, Anderson does not
address pretext in his response to NSRC’s motion. Accordingly, the Court finds that there is no
evidence in the record suggesting that NSRC’s legitimate, nondiscriminatory reason was
pretextual. Therefore, NSRC is entitled to summary judgment.

4, NSRC did not Fail to Accommodate Anderson

To successfully establish a prima facie case of failure to reasonably accommodate under the
ADA, a plaintiff must show: “(1) he was disabled, and his employer knew it; (2) he requested an
accommodation or assistance; (3) his employer did not make a good faith effort to assist; and (4)

he could have been reasonably accommodated.” Armstrong v. Burdette Tomlin Mem’l Hosp., 438

17
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 18 of 23

F.3d 240, 246 (3d Cir. 2006). An employer need only provide a reasonable accommodation and is
not required to provide the plaintiff's preferred or requested accommodation. Mathew v. Cardone
Industries, Inc., No. 97-7480, 1998 WL 376037, at * 3 (E.D. Pa. July 2, 1998). Additionally, where
CBAs are involved, the United States Supreme Court has held accommodations that conflict with
established CBA seniority systems are not reasonable accommodations. US Airways, Inc. v.
Barnett, 535 U.S. 391, 394 (2002).

In its motion, NSRC contends that there was a good faith effort to accommodate Anderson
through placement in another position, and that there were no reasonable accommodations
which would allow Anderson to perform the essential functions of train conductor or engineer.
(ECF No. 53 at 25-30).

As to the reasonable accommodations, the Court finds that there are no identified
reasonable accommodations that would allow Anderson to perform the essential functions of a
train conductor or engineer. “[E]mployers are not required to modify the essential functions of a
job in order to accommodate an employee.” Donahue, 224 F.3d 226, 232 (3d Cir.2000). As
addressed above, Anderson was a direct threat and could not perform the essential job functions.
Anderson argues that a “whisker switch” must be hit by the engineer “in order to prevent the
engine [from] engaging the brake system to stope movement of the train” and suggest this
reduces the risks caused by his Brugada Syndrome. (ECF No. 61 at 2). Even if a whisker switch
would help reduce some of the risks, it would not address others, such as the conductor's
obligation to make repairs while the train is moving, the conductor’s responsibility for the train,
and the conductors obligation to call signals while on the train. (ECF No. 64-1 at 46:21-49:12). In

order for Anderson to continue as a train conductor or engineer, another employee would have

18
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 19 of 23

to take responsibility for many of the essential functions that Anderson cannot safely perform.
“Several other courts have decided that having other personnel perform some of the functions of
the disabled employee is unreasonable and not required under the ADA.” Grosso, 857 F. Supp.
2d at 539 (collecting cases). Accordingly, the Court finds that Anderson has not identified any
accommodations that would allow him to perform all of the essential job functions. Therefore,
the Court finds that Anderson has failed to establish this element of his failure to accommodate
claim.

NSRC contends that it made a good faith effort to accommodate Anderson through
finding Anderson another position within NSRC. The Third Circuit has “held that both parties
have a duty to assist in the search for an appropriate reasonable accommodation and to act in
good faith.” Conneen v. MBNA Am. Bank, N.A., 334 F.3d 318, 330 (3d Cir. 2003) (internal quotation
omitted). As set forth in the Declaration of Matthew Jones, manager of Vocational Rehabilitation
Services for NSRC (ECF No. 54-3), there was an extended effort by NSRC to place Anderson into
a job he was otherwise qualified for. First, when it appeared that there would be an opening, in
Altoona VRS worked with Anderson to ensure he was qualified. (Id. at [J 8-9). Through no fault
of NSRC, that position ended up not becoming available. (Id. at { 10). Anderson then refused an
otherwise available position in Pitcairn, Pennsylvania. (Id. at J 11). Anderson further refused to
consider a position in Atlanta, Georgia (Id. at | 13). Anderson then refused a position in Shire
Oaks, Pennsylvania, and lacked the seniority necessary under the CBA for a position in Baltimore,
Maryland. (Id. at J 14). Anderson then withdrew from consideration for another position
because of his lack of seniority. (Id. at 117). Finally, Anderson declined consideration for another

position in Atlanta, Georgia because he did not want to relocate. (Id. at { 18). From September

19
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 20 of 23

27, 2016, through February 22, 2018, NSRC worked with Anderson to find a position he was
qualified for. (Id. at TJ 8-18).

Each time a position became available, Anderson declined because he did not wish to
relocate. (Id.). During his deposition, Anderson stated that he had “express[ed] that it may be a
last resort to relocate. [Anderson] wasn’t interested in relocation, but [never] ruled it out
completely.” (ECF No. 60-1 at 96:6-11). Further, Anderson stated that he did not accept a position
in Atlanta because he thought there were more positions available for him near Altoona,
Pennsylvania. (Id. at 96:21-23). Anderson contends that NSRC required him to apply
competitively to jobs he was otherwise qualified for. (ECF No. 61 at 13). However, he provides
no specifics. Further, it is clear the VRS searched for available positions, made those available
positions known to Anderson, and Anderson declined those positions because he “wasn’t
interested in relocating.” (ECF No. 60-1 at 96:9).

NSRC did attempt to find Anderson an alternative position for which he was qualified
and that fit his work restrictions and geographic preferences “for well over a year” while he
participated in NSRC’s VRS. See (ECF No. 54-3). Anderson’s inability to obtain any of the
alternative positions was either of his own making (his narrow geographic preferences and
unwillingness to relocate), due to otherwise lawful circumstances (scheduling issues in Altoona,
Pennsylvania), or due to NSRC’s inability to violate the CBA for the Baltimore, Maryland
position. Further, Anderson voluntarily ceased his participation in NSRC’s VRS program to start
his own business. Accordingly, the Court finds that there is no genuine dispute of material fact

as to NSRC’s good faith effort to assist Anderson and accommodate him through finding a new

20
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 21 of 23

position. Therefore, Anderson’s failure to accommodate claim fails and NSRC should be granted
summary judgment.
B. NSRC’s Motion to Strike

NSRC also filed a “Motion to Strike Affidavit of Timothy Laeving” (ECF No. 62). In its
motion, NSRC contends that Anderson failed to disclose Laeving as required by Federal Rule of
Civil Procedure 26 and, therefore, his affidavit (ECF No. 60-5) should be stricken. Anderson
responds that he was not required to disclose Laeving because he is a witness only for
impeachment purposes. It is unclear exactly how Anderson is attempting to use Laeving, and
whether he is an impeachment witness or a fact witness as to the feasibility and effect a whisker
switch could have. Based upon this uncertainty, and because the Court has found that NSRC
should be granted summary judgment, the Court denies NSRC’s motion without prejudice.

V. Conclusion

For the foregoing reasons, the Court finds that NSRC has established that Anderson was
not otherwise qualified to perform the essential functions of train engineer and conductor because
he was a direct threat to the safety of himself and others. The Court further finds that Anderson
was not subjected to adverse employment action due to unlawful discrimination. The Court
further finds that Anderson has not provided evidence from which a reasonable jury could
conclude that NSRC’s stated reasons for its actions were pretextual. The Court further finds that
Anderson could not be reasonably accommodated to allow him to continue working as a train
conductor or engineer. The Court further finds that NSRC made a good faith effort to

accommodate Anderson and place him in another position for which he was qualified.

21
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 22 of 23

Accordingly, the Court will grant NSRC’s motion for summary judgment, deny
Anderson’s motion for summary judgment, and deny NSRC’s motion to strike without prejudice.

An appropriate order follows.

22
Case 3:18-cv-00190-KRG Document 72 Filed 03/31/21 Page 23 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PAUL ANDERSON, Case No. 3:18-cv-00190
Plaintiff, JUDGE KIM R. GIBSON

NORFOLK SOUTHERN RAILWAY
COMPANY,

Nee ee eee eee eee ee ee”

Defendant.

ORDER

 

   
 

ee "e

AND NOW, this ~/

day of March, 2021, upon consideration of “Defendant’s Motion
for Summary Judgment” (ECF No. 52), “Plaintiff's Motion for Partial Summary Judgment” (ECF
No. 55), and “Defendant's Motion to Strike the Affidavit of Timothy Laeving” (ECF No. 62), and
for the reasons set forth in the accompanying Memorandum Opinion, IT Is HEREBY ORDERED
as follows: “Defendant’s Motion for Summary Judgment” (ECF No. 52) is GRANTED; “Plaintiff's
Motion for Partial Summary Judgment” (ECF No. 55) is DENIED; and Defendant's Motion to

Strike the Affidavit of Timothy Laeving (ECF No. 62) is DENIED WITHOUT PREJUDICE.

BY THE COURT:

,

 
   

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 
